FRANKLIN FERRISS, Special Judge
(concurring).
I concur in the result of the majority opinion, and I agree with most of the opinion. However, my reasons for holding that instruction No. 1 was not erroneous are sufficiently at variance with the majority view to warrant a separate statement thereof.
The majority opinion fails to recognize the distinction between (1) a finding that the defendant had actual or constructive knowledge of certain physical conditions, which in this case consisted of a rail raised at least two inches above a rough country road; (2) a finding that said raised rail rendered the crossing unsafe for ordinary use by automobiles; and (3) a finding that the defendant knew or should have known (i. e., prior to the accident) that the raised rail rendered the crossing unsafe for ordinary use by automobiles. As the majority opinion points out, plaintiff’s instruction No. 1 required the jury to find that the crossing was not reasonably safe for ordinary use. The opinion goes on to state: “since the unsafe crossing was created by the defendant, it inevitably follows that knowledge of that condition was present. Having notice in fact that the crossing was not reasonably safe for ordinary use by automobiles, no sound reason appears why the instruction should have required the jury to find that the defendant possessed such knowledge” (Emphasis added).
The only thing that “inevitably” follows from the fact that defendant raised the rail is that defendant had actual or constructive knowledge that the rail was thus raised. If the raised position of the rail had been such an obviously dangerous hazard that reasonable minds could not disagree about its being a danger to ordinary use by automobiles, this Court would, I believe, hold that on that account the defendant had at least constructive knowledge that the crossing was unsafe. Brown v. Reorganization Investment Co., 350 Mo. 407, 166 S.W.2d 476. But the danger posed by this raised rail was not that obvious, and the majority opinion does not so regard it. I conclude that it was for the jury to decide whether or not the defendant had knowledge, actual or constructive, of the unsafe condition of the crossing.
However, it does not follow from this conclusion that instruction No. 1 was erroneous. Many instructions have been held *449good on the ground that a finding that a defendant negligently caused or permitted an unsafe described condition is equivalent to a finding that the defendant knew or should have known that said unsafe condition existed. Messing v. Judge & Dolph Drug Co., 322 Mo. 901, 18 S.W.2d 408, 418; Hulsey v. Tower Grove Quarry & Construction Co., 326 Mo. 194, 30 S.W.2d 1018, 1028; Kamer v: Missouri-Kansas-Texas R. Co., 326 Mo. 792, 32 S.W.2d 1075, 1082. Defendant’s able counsel insists that these authorities have been carefully distinguished in State ex rel. Govro v. Hostetter, 341 Mo. 262, 107 S.W.2d 22, on the ground that they are master and servant cases where the duty of inspection as to appliances and conditions is upon the master.1 This is true, but the argument overlooks the fact that both at common law and by statute, RSMo 1949, Section 389.610, railroads have a duty wherever their tracks cross public streets or highways, to exercise ordinary care to maintain their crossings in a condition which makes them reasonably safe for travel, or in other words, to ascertain and repair defects therein. Patterson v. Thompson, Mo.App., 277 S.W.2d 314, 317; Lee v. St. Louis & S. F. R. Co., 150 Mo. App. 175, 181, 129 S.W. 773; Nixon v. Hannibal & St. Joseph R. Co., 141 Mo. 425, 437, 42 S.W. 942. This duty which railroads owe to those crossing their tracks is so similar to the duty which masters owe to their servants that the rule of substitution applied in Messing v. Judge & Dolph Drug Co., supra, and in the other cases cited to the same effect, should be applied in railroad crossing maintenance cases.
In the case at bar plaintiff’s instruction No. 1 required a finding “that in failing to fill in on both sides of said rail * * * and in failing to warn plaintiff * * * defendant failed to exercise ordinary care and was negligent.” Applying the rule of Messing v. Judge & Dolph Drug Co., supra, 3 P-09 “ a ⅞ p C/1 - to g* 3 ⅛ ⅛ 2 3* | * P? ^ 3 n> n> tQ ¾ g. o n> o-a s° crq 3 *3 -H ¾ o ’O 3 ⅛¾ CL ^ o' 3 oí rfl 3> 3 Cu 3* crq O § <L> 52 v Ü r3 u +■> <v X ¾ v o